     Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 1 of 90 PageID #:4207



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HILDA CALDERON and MICHELLE GONGORA,
on behalf of themselves and similarly situated
employees,

                                Plaintiffs,               Case No. 15 C 9626

v.                                                        Judge Alonso

PERSONNEL STAFFING GROUP, LLC d/b/a MVP                   Magistrate Judge Finnegan
and d/b/a BARNETT MANAGEMENT and MVP
WORKFORCE, LLC,

                                Defendants.

                     FIFTH AMENDED CLASS ACTION COMPLAINT

         Plaintiffs Hilda Calderon and Michelle Gongora, on behalf of themselves and all other

persons similarly situated, known and unknown, for their Complaint against Personnel Staffing

Group, LLC d/b/a MVP and d/b/a Barnett Management (“MVP”) and MVP Workforce, LLC

(“Workforce”), (collectively "Defendants"), state as follows:

                           I.        NATURE OF THE CASE

         1.     This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”) and the Illinois

Day and Temporary Labor Services Act, 820 ILCS 175/1 et seq. (“IDTLSA”) for: 1) Defendants’

failure to pay Plaintiff Calderon and other similarly situated employees who were assigned to work

in excess of forty (40) hours in individual work weeks for both MVP and Workforce overtime

wages in the three years prior to the filing of this lawsuit to the date of judgment (“Relevant Time

Period”); and 2) Defendant MVP’s failure to pay the federally and/or Illinois-mandated minimum

wage to laborers assigned by MVP to MVP’s client company Visual Pak Company during the

class period on days such laborers were assigned to work at Visual Pak Company, were not utilized

by Visual Pak Company and were engaged to wait or, alternatively, MVP’s failure to pay laborers
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 2 of 90 PageID #:4208




a minimum of four hour pay pursuant to the IDTLSA in such circumstances during the Relevant

Time Period. For specific claims identified in this paragraph and in Counts I and III arising under

the FLSA, Plaintiffs bring this suit as a collective action pursuant to Section 216(b) of the FLSA.

29 U.S.C. §216(b). Plaintiffs’ consents to represent are attached hereto as Group Exhibit A. For

specific claims identified in this paragraph and in Counts II, IV and V arising under the IMWL

and the IDTLSA, Plaintiffs will seek to certify these claims as class actions pursuant to Fed. R.

Civ. P. Rule 23(a) and (b).

                       II.       JURISDICTION AND VENUE

       2.      This Court has jurisdiction over Plaintiffs’ specific FLSA claims set forth in this

Complaint pursuant to 28 U.S.C. §1331, arising under 29 U.S.C. §216(b). This Court has

supplemental jurisdiction over Plaintiffs’ specific state law claims set forth in this Complaint

pursuant to 28 U.S.C. §1367. Plaintiffs bring their collective claims pursuant to 29 U.S.C. §216(b)

and bring their class claims pursuant to Fed. R. Civ. P. Rule 23.

       3.      Venue is proper in this judicial district as a substantial number of the facts and

events giving rise Plaintiffs’ claims occurred in this judicial district and as Defendants have

maintained offices and transacted business within this jurisdiction at all relevant times.

                                   III.      PARTIES

Plaintiffs

       4.      Plaintiff Calderon, during the relevant limitations periods, has:

               a.      resided in and is domiciled in within this judicial district in Illinois;

               b.      handled goods that have moved in interstate commerce;

               c.      been an “employee” of Defendants MVP and Workforce in Illinois as that
                       term is defined by the FLSA and IMWL (hereafter “laborer”); and

               d.      been employed by Defendants MVP and Workforce as a “day or temporary
                       laborer” (hereafter “laborer”) as that term is defined by the IDTLSA, 820

                                                  2
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 3 of 90 PageID #:4209




                    ILCS 175/5.

      5.     Plaintiff Gongora, during the relevant limitations periods, has:

             a.     resided in and is domiciled in within this judicial district in Illinois;

             b.     handled goods that have moved in interstate commerce;

             c.     been an “employee” of Defendant MVP in Illinois as that term is defined
                    by the FLSA and IMWL (hereafter “laborer”); and

             d.     been employed by Defendant MVP as a “day or temporary laborer”
                    (hereafter “laborer”) as that term is defined by the IDTLSA, 820 ILCS
                    175/5.
Defendants
      6.     During the relevant time period, Defendant Personnel Staffing Group, LLC has:

             a.     been a corporation organized under the laws of the state of Florida and been
                    located in and conducted business within this judicial district;

             b.     done business as MVP and as Barnett Management (“Barnett Mgmt”);

             c.     been engaged in the business of employing day or temporary laborers in
                    Illinois to provide services, for a fee, to Third Party Clients as defined by
                    the IDTLSA, 820 ILCS 175/5 pursuant to contracts between itself and such
                    third party clients;

             d.     been a “day and temporary labor service agency” (hereafter “Staffing
                    Agency”) as defined by the IDTLSA, 820 ILCS 175/5; and

             e.     been an “enterprise” as defined by in Section 3(r)(1) of the FLSA, 29 U.S.C.
                    § 203(r)(1), and is an enterprise engaged in commerce, or in the production
                    of goods for commerce, within the meaning of Section 3(s)(1)(A) and
                    Defendant’s annual gross volume of sales or business done exceeds
                    $500,000, exclusive of excise taxes; and

             f.     had two or more employees who have handled goods which have moved in
                    interstate commerce;

             g.     been Plaintiffs’ “employer” as that term is defined by the FLSA, 29 U.S.C.
                    203(d), the IMWL and 820 ILCS 105/3(c);

             h.     been affiliated with Defendant Workforce;

             i.     operated as a single employer with Defendant Workforce in relation to
                    Plaintiffs and other similarly situated laborers; and


                                               3
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 4 of 90 PageID #:4210




       7.      During the relevant time period, Defendant MVP Workforce, LLC has:

               a.      been a corporation organized under the laws of the state of Delaware and
                       been located in and conducted business within this judicial district;

               b.      done business as Workforce;

               c.      been engaged in the business of employing day or temporary laborers in
                       Illinois to provide services, for a fee, to Third Party Clients as defined by
                       the IDTLSA, 820 ILCS 175/5 pursuant to contracts between itself and such
                       third party clients;

               d.      been a “day and temporary labor service agency” (hereafter “Staffing
                       Agency”) as defined by the IDTLSA, 820 ILCS 175/5; and

               e.      been an “enterprise” as defined by in Section 3(r)(1) of the FLSA, 29 U.S.C.
                       § 203(r)(1), and is an enterprise engaged in commerce, or in the production
                       of goods for commerce, within the meaning of Section 3(s)(1)(A) and
                       Defendant’s annual gross volume of sales or business done exceeds
                       $500,000, exclusive of excise taxes;

               f.      had two or more employees who have handled goods which have moved in
                       interstate commerce;

               g.      been Plaintiffs’ “employer” as that term is defined by the FLSA, 29 U.S.C.
                       203(d), the IMWL and 820 ILCS 105/3(c);

               h.      been affiliated with Defendant MVP;

               i.      operated as a single employer with Defendant MVP in relation to Plaintiffs
                       and other similarly situated laborers; and

                              IV.      COMMON FACTS

Relationship between Defendants

       8.      Within the Relevant Time Period, Defendants MVP and Workforce have operated

as a single entity in relation to Plaintiffs and other similarly situated laborers nominally employed

by MVP and Workforce, in that:

               a.      Defendants MVP and Workforce have had common ownership in that
                       Daniel Barnett has simultaneously been:

                       (i)     Owner and Chairman of MVP’s d/b/a Barnett Mgmt (see Directory
                               of Administration Staff & Locations of Barnett Mgmt, MVP and

                                                 4
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 5 of 90 PageID #:4211




                        Workforce, attached as Attachment 1 to Exhibit C, showing Daniel
                        Barnett’s title);

                (ii)    Managing Partner of MVP (see IL Secretary of State Business
                        Registration for MVP, attached as Exhibit D); and

                (iii)   Managing Partner of Workforce (see IL Secretary of State Business
                        Registration for Workforce, attached as Exhibit E);

          b.    On information from public records, MVP has been listed as an owner of
                Workforce (see, for example, MVP’s 2009 and 2015 Registration Renewals
                with IDOL, attached as Exhibits F and G respectively, on which MVP
                identifies that it is the owner or operator of Workforce);

          c.    On information from public records, MVP has owned or operated
                Workforce (see Exhibits F and G);

          d.    Defendants MVP and Workforce have shared corporate offices (see
                Attachments 1 and 2 to Exhibit C – 2012 and 2013 Directories of
                Administration Staff & Locations of MVP (including MVP’s d/b/a Barnett
                Mgmt) and Workforce –Exhibits D and E, showing the corporate address of
                Barnett Mgmt, MVP and Workforce to all be located at 666 Dundee Road
                in Northbrook, Illinois);

          e.    Defendants MVP and Workforce have housed and shared human resources
                across these three Defendant companies (see, for example, Attachment 2 to
                Exhibit C, p.1, showing payroll was performed for both MVP and
                Workforce out of this corporate office and that employees with Barnett
                Mgmt, MVP and Workforce email addresses were housed together and used
                the same phone system);

          f.    Defendants have operated dispatch offices where laborers were assigned
                nominally for MVP and for Workforce but out of the same dispatch office.
                For example, during the Relevant Time Period, Plaintiff Calderon was
                assigned to work for certain third party client companies nominally of MVP
                and others nominally of Workforce out of the same dispatch office located
                at 65 E. Palatine Road, #213 in Prospect Heights, Illinois (“Defendants’
                Prospect Heights Office”) in the same work week;

          g.    Defendants have operated dispatch offices nominally for MVP but assigned
                laborers to companies that were nominally third party client companies of
                Workforce (see, for example, Exhibit C, Rosa Ceja Declaration, ¶9, in
                which Ms. Ceja, a former Onsite and Dispatcher for MVP, describes this
                process);

          h.    Defendants have operated dispatch offices nominally for Workforce but
                assigned laborers to companies that were nominally third party client
                companies of MVP (see Exhibit C, ¶9);

                                         5
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 6 of 90 PageID #:4212




               i.     Defendants have utilized a system of van and bus drivers to transport
                      laborers from a dispatch office that is or was nominally an MVP office to
                      work at a third party client company nominally of Workforce (see
                      Declaration of Defendants’ former driver, Victor Lopez, attached as Exhibit
                      H);

               j.     Defendants have utilized a system of van and bus drivers to transport
                      laborers from a dispatch office that is or was nominally a Workforce office
                      to work at a third party client company nominally of MVP (see Exhibit H);

               k.     Defendants have shared dispatchers that nominally work at MVP to work
                      as a dispatcher at an office that is nominally a Workforce office while being
                      paid by MVP; and

               l.     Defendants have shared dispatchers that nominally work at Workforce to
                      work as a dispatcher at an office that is nominally a MVP office while being
                      paid by Workforce.

         9.    Within the Relevant Time Period, Defendants MVP and Workforce have operated

in Illinois as “day and temporary labor service agency” as defined by the IDTLSA, 820 ILCS

175/5.

         10.   Within the Relevant Time Period, Defendants MVP and Workforce have registered

together with the Illinois Department of Labor (“IDOL”) as “day and temporary labor service

agency” pursuant to the requirements of the IDTLSA, 820 ILCS 175/45. See, for example, Exhibits

F and G.

         11.   Within the Relevant Time Period, Defendants MVP and Workforce have operated

in Illinois as Staffing Agencies and have both been in the business of recruiting, contracting and

providing laborers to Third Party Client Companies for a fee to supplement such company’s

workforce.

FLSA/IMWL Overtime Violation

         12.   Within the Relevant Time Period, Plaintiff Calderon was contracted to work by

both Defendants in multiple work weeks and assigned to third party client companies nominally

of both MVP and Workforce, even though she sought work at the same Prospect Heights Dispatch

                                                6
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 7 of 90 PageID #:4213




Office. See, Plaintiff Calderon’s declaration dated January 21, 2017, attached hereto as Exhibit I,

¶¶2-4 and Exh. A to her declaration, showing photos taken of the Prospect Heights Dispatch Office

on January 21, 2017 publicizing that both MVP and Workforce operated out of the dispatch office

located at 65 E. Palatine Road, #213 in Prospect Heights, Illinois.

       13.     In multiple work weeks that Plaintiff Calderon was contracted to work at third party

client companies of both MVP and Workforce as described in paragraph 13, supra, she worked in

excess of forty (40) hours but was not compensated for overtime hours at time and one half of her

regular rate of pay. See, for example, Exhibit I, attached hereto, containing a declaration from

Plaintiff Calderon with her paycheck stubs (attached to the declaration as Exhibit B) issued by

MVP for thirty-nine (39) hours and issued by Workforce for an additional eight (8) hours, both

from the same Northbrook corporate office with the same employee ID (“CAL894”) and both for

the pay period of 10/21/13 – 10/27/13, but with all forty-seven (47) hours paid at her regular rate

of pay. See, also, Exhibit I, showing Plaintiff Calderon’s paycheck stubs (also attached to the

declaration as Exhibit B) issued by MVP for forty (40) hours and another issued by Workforce for

an additional eight (8) hours, again both from the same Northbrook corporate office with the same

employee ID (“CAL894”) and both for the pay period of 10/28/13 – 11/3/13, but with all forty-

eight (48) hours paid at her regular rate of pay.

       14.     Within the Relevant Time Period, other similarly situated laborers of Defendants

were contracted to work by Defendants in multiple work weeks and assigned to third party client

companies nominally of both MVP and Workforce, even though they sought work at the same

dispatch office of Defendants. See, for example, Exhibit J, containing information produced by

Defendants in a very limited sampling of just four months of the three year limitations period

(10/1/13 – 11/30/13 and 9/1/14 – 10/31/14) and for just two dispatch offices nominally of MVP



                                                    7
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 8 of 90 PageID #:4214




(Cicero and Elmwood Park) and two dispatch offices nominally of Workforce (Cicero and

Prospect Heights), showing 575 hours of overtime hours worked by laborers of Defendants under

the name of both MVP and Workforce but for which they were not compensated at the premium

overtime rate of time and one half their regular rate of pay.

       15.      Within the Relevant Time Period, MVP and Workforce dispatched laborers from

Defendants’ common Prospect Heights Dispatch Office located at 65 E. Palatine Road, #213 in

Prospect Heights, Illinois. See, Exhibit A to Plaintiff Calderon’s Declaration, attached hereto as

Exhibit I.

       16.     Within the Relevant Time Period, MVP and Workforce concurrently dispatched

laborers from two offices in Cicero, Illinois, one nominally operated under the name of MVP

located at 5637 W Roosevelt Rd, Cicero, IL 60804 (“MVP Cicero Dispatch Office”), and another

nominally operated by Workforce located at 5017 W Cermak Rd, Cicero, IL 60804 (“Workforce

Cicero Dispatch Office”).

       17.     Within the Relevant Time Period, Defendants’ MVP Cicero Dispatch Office and

Workforce Cicero Dispatch Office were located within two miles from each other.

       18.     Within the Relevant Time Period, Defendants registered and operated multiple

dispatch offices in Illinois1 including, but not limited to the following:

               a.      226 S. Sheridan Road, Waukegan, IL 60085, nominally operated as MVP
                       (“MVP Waukegan Dispatch Office”);

               b.      2551 Division, Suite 106, Joliet, IL 60435, nominally operated as MVP
                       (“MVP Joliet Dispatch Office”);

               c.      5637 W. Roosevelt Rd., Cicero, IL 60804, nominally operated as MVP

       1
         See “IDOL 2015 List of Registered Day and Temporary Labor Agencies”, downloaded
11/13/2015 (excerpted to show information for Defendants MVP and Workforce only), attached
as Exhibit K.



                                                  8
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 9 of 90 PageID #:4215




                       (“MVP Cicero Dispatch Office”);

               d.      7999 W. Grand Ave., Franklin Park, IL 60131, nominally operated as MVP
                       (“MVP Franklin Park Dispatch Office”);

               e.      7514 B W. North Ave., Elmwood Park, IL 60707, nominally operated as
                       MVP (“MVP Elmwood Park Dispatch Office”);

               f.      237 Cedar Lake Rd., Round Lake, IL 60073, nominally operated as MVP
                       (“MVP Round Lake Dispatch Office”);

               g.      65 E. Palatine Road, #213 in Prospect Heights, IL, nominally operated as
                       Workforce (“Workforce Prospect Heights Dispatch Office”);

               h.      5017 W Cermak Rd, Cicero, IL 60804, nominally operated as Workforce
                       (“Workforce Cicero Dispatch Office”);

               i.      500 N. Lake, Mundelein, IL 60060, nominally operated as Workforce
                       (“Workforce Mundelein Dispatch Office”).

       19.     Within the Relevant Time Period, Defendants utilized a system of van and bus

drivers to transport laborers from one of the dispatch office that is or was nominally an MVP office

to work at a third party client company nominally of Workforce. See Declaration of Defendants’

former driver, Victor Lopez, attached as Exhibit H.

       20.     Within the Relevant Time Period, Defendants utilized a system of van and bus

drivers to transport laborers from one of the dispatch office that is or was nominally a Workforce

office to work at a third party client company nominally of MVP. See Declaration of Defendants’

former driver, Victor Lopez, attached as Exhibit H.

       21.     When Defendants assigned Plaintiff Calderon and other similarly situated laborers

to work in excess of than forty (40) hours in a single work week through Defendants nominal MVP

and Workforce offices in Illinois within the Relevant Time Period, Defendants did not compensate

Plaintiff Calderon and other similarly situated laborers at the premium overtime wage rate of one

and a half times such laborers’ regular rate of pay.

       22.     On information and belief, Defendants have assigned hundreds of laborers to work


                                                 9
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 10 of 90 PageID #:4216




in excess of than forty (40) hours in a single work week through Defendants nominal MVP and

Workforce offices in Illinois without compensating such laborers at the premium overtime wage

rate of one and a half times such laborers’ regular rate of pay within the Relevant Time Period.

FLSA/IMWL “Engaged to Wait”/IDTLSA Four Hour Minimum Pay Violation

       Plaintiff Gongora

       23.     Within the Relevant Time Period, Plaintiff Michelle Gongora has sought work

assignments as a laborer through Defendant’s nominal MVP Waukegan Dispatch Office.

       24.     Plaintiff Gongora initially sought work assignments as a laborer through

Defendant’s nominal MVP Waukegan Dispatch Office since in or about the fall of 2013.

       25.     Within the Relevant Time Period, Plaintiff Gongora was assigned by Defendant

MVP to work at a client company of Defendant called Visual Pak Company.

       26.     Within the Relevant Time Period, on multiple occasions, Plaintiff Gongora went to

the nominal MVP Waukegan Dispatch Office early in the morning.

       27.     When Plaintiff Gongora arrived, she signed in on a sign in sheet which showed that

she was present and the order in which she had arrived.

       28.     On multiple occasions, one or another of the Dispatchers at the nominal MVP

Waukegan Dispatch Office, names unknown, would call Plaintiff Gongora’s name and direct her

to get on a van or a bus to go to Visual Pak located in Waukegan, Illinois (“Visual Pak-

Waukegan”).

       29.     On those occasions, Plaintiff was directed to get on van operated by Defendant to

be taken to Visual Pak-Waukegan. When Plaintiff boarded the van, the van driver had a list of

workers who were present on the van and would check the names off, including Plaintiff Gongora’s

name. Once the van was loaded, the driver would drive everyone on the van to the Visual Pak-



                                                10
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 11 of 90 PageID #:4217




Waukegan facility which took about 15 minutes.

       30.     Once Plaintiff Gongora and the other laborers employed by Defendant arrived at

the Visual Pak-Waukegan facility, Plaintiff Gongora and the other laborers would clock in at the

facility. After clocking in, Plaintiff Gongora and the other laborers assigned by Defendant to work

at the Visual Pak-Waukegan facilities were instructed to wait on the factory floor to see if they

would be picked by one of the Visual Pak-Waukegan supervisors to work in their department.

       31.     On days when Plaintiff Gongora and other laborers were not immediately selected,

they clocked out and were directed to wait in the cafeteria in case they were later needed and to

wait for Defendants’ van driver to return to pick them up.

       32.     Typically, Plaintiff Gongora and the other laborers assigned to Visual Pak-

Waukegan were required to wait about forty-five (45) minutes to an hour.

       33.     On multiple occasions Plaintiff Gongora was not selected by Visual Pak-Waukegan

to work, she and other laborers assigned to Visual Pak-Waukegan were returned back to

Defendant’s dispatch office where the driver turned in a list of laborers not utilized at Visual Pak-

Waukegan for that day.

       34.     On other occasions within the Relevant Time Period, Plaintiff Gongora was

assigned to work at the Visual Pak Company’s facility located in Kenosha, Wisconsin (“Visual

Pak-Kenosha”).

       35.     On these occasions, the same process would occur at the nominal MVP Waukegan

Dispatch Office as described in paragraphs 24 – 28, supra, although Plaintiff Gongora would be

directed to get on a van or a larger bus. While on the bus or van, Plaintiff Gongora would sign a

sheet which showed who was on Defendant’s vehicle. Once the van or bus was loaded, the driver

would drive everyone on the van to the Visual Pak-Kenosha facility. The ride took about 45



                                                 11
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 12 of 90 PageID #:4218




minutes.

       36.     Once Plaintiff Gongora and other laborers of Defendant arrived at the facility,

Plaintiff Gongora and the other laborers would clock in at the facility. After clocking in, Plaintiff

and the other laborers assigned by Defendant to work at the Visual Pak-Kenosha facility were

instructed to wait on the factory floor to see if they would be picked by one of the Visual Pak

supervisors to work in their department.

       37.     On days when Plaintiff Gongora and other laborers were not immediately selected,

they clocked out and were directed to wait in the cafeteria in case they were later needed and to

wait for Defendants’ driver to return to pick them up.

       38.     Typically, Plaintiff Gongora and the other laborers assigned to Visual Pak-Kenosha

were required to wait about forty-five (45) minutes to an hour.

       39.     On occasions Plaintiff Gongora was not selected by Visual Pak-Kenosha to work,

she and other laborers assigned to Visual Pak-Kenosha were returned back to Defendants’ dispatch

office where the driver turned in a list of laborers not utilized at Visual Pak-Kenosha for that day.

       40.     On the occasions described in paragraphs 36 and 40, supra, Plaintiff Gongora was

not compensated for the time she spent at the Visual Pak facility.

       41.     On the occasions described in paragraphs 36 and 40, supra, Plaintiff Gongora was

not compensated for a minimum of four (4) hours on days she was assigned by Defendants to work

at the Visual Pak facility but was not utilized.

       42.     On information from former Dispatchers and Onsites of Defendant MVP and other

laborers assigned from Defendant MVP’s Waukegan, Illinois dispatch office, Defendant had a

common practice of assigning temporary workers to Visual Pak Company, allowing Visual Pak

Company to select which laborers it wanted to utilize and to send back the remaining laborers



                                                   12
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 13 of 90 PageID #:4219




without payment for the time they were at the Visual Pak facilities engaged to be waiting.

       43.     The time Plaintiff Gongora and other similarly situated laborers spent at Visual Pak

Company when they were assigned by Defendant MVP from the MVP Waukegan Office but were

not utilized by Visual Pak Company was for the benefit of Defendant in that:

               a.     Defendant benefitted from assigning Plaintiff Gongora and other similarly

                      situated laborers to work at Visual Pak Company because Defendant billed

                      Visual Pak Company for each hour worked by each of Defendant’s laborers

                      and thus could maximize profits by having as many laborers available to

                      work at Visual Pak Company as Visual Pak Company might want to use;

                      and.

               b.     Defendant further benefitted from assigning Plaintiff Gongora and other

                      similarly situated laborers to work at Visual Pak Company without paying

                      them on days they were not utilized because Defendants and Visual Pak

                      Company did not incur any labor costs for such laborers on such dates.

       44.     On information from former Dispatchers and Onsites of Defendant MVP and other

laborers assigned from Defendant MVP’s Waukegan, Illinois dispatch office, Defendant had a

common practice of assigning temporary workers to Visual Pak Company, allowing Visual Pak

Company to select which laborers it wanted to utilize and to send back the remaining laborers

without payment of four (4) hour minimum pay.

       45.     On the occasions that Plaintiffs and other similarly situated laborers were assigned

by Defendant MVP to work at Visual Pak Company but were not utilized for a minimum of four

(4) hours, they were “contracted” by Defendant MVP to work at Visual Pak Company, as that term

is defined by the Section 30(g) of the IDTLSA.



                                                 13
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 14 of 90 PageID #:4220




                     V.      CLASS ACTION ALLEGATIONS
        46.   Plaintiffs will seek to certify as class actions pursuant to FRCP Rule 23 their state

law claims for Illinois-mandated overtime wages (Count II), for minimum wages for “engaged to

wait” time to Visual Pak Company (Count IV) arising under the IMWL and the IDTLSA and for

4 hour minimum pay at Visual Pak Company (Count V) arising under the IDTLSA. Plaintiffs will

further ask the Court to determine the rights of the parties pursuant to the above-referenced

statutes and to direct the Defendants to account for all hours worked and wages paid to the class

members during the temporality of the class.

       47.      Plaintiffs seek to represent two classes, an “Overtime” Class and an “Engaged to

Wait/Four Hour Minimum Pay at Visual Pak” Class.”

       48.      The “Overtime Class” that Plaintiff Calderon seeks to represent in regard to her

Illinois overtime claim is composed of and defined as: “Plaintiff Calderon and all other laborers

employed by Defendants MVP and Workforce in Illinois from October 28, 2012 up through and

including the date of judgment who were assigned to work more than a combined forty (40) hours

in a single work week by both MVP and Workforce.”

       49.      The “Four-Hour-Pay-at-Visual-Pak Class” that Plaintiff Gongora seeks to

represent in regard to her Illinois minimum wage for “engaged to wait” time and IDTLSA

minimum four hour pay claim is composed of and defined as: “Plaintiffs Gongora and all other

laborers employed by Defendant MVP in Illinois from November 23, 2012 up through and

including the date of judgment who were not compensated for at least 4 hours on any day they

were assigned to work at Visual Pak Company within that period.”

       50.    Counts II, IV and V are brought pursuant to Fed. R. Civ. P. Rule 23(a) and (b)

because:



                                               14
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 15 of 90 PageID #:4221




       a.     the class is so numerous that joinder of all members is impracticable. While the
              precise number of members of the Overtime Class has not been determined at
              this time, Plaintiffs are informed and believe that

                 (i)      Defendants have employed thousands of persons as day or
                          temporary laborers in Illinois during the Overtime Class Period
                          who have been affected by the alleged overtime violation; and

                 (ii)     Defendant MVP has employed thousands of persons as day or
                          temporary laborers in Illinois during the “Four-Hour-Pay-at-
                          Visual-Pak” Class Period who have been affected by the alleged
                          minimum wage and four hour pay violations.

       b.     There are questions of fact or law common to the class, which common
              questions predominate over any questions affecting only individual members.
              These common questions of law and fact include, without limitation:

                 (i)      Whether Defendants MVP and Workforce are a single employer in
                          relation to Plaintiff Calderon and other similarly situated laborers;

                 (ii)     If so, whether Defendants were obligated to pay Plaintiff Calderon
                          and the Overtime Class overtime wages for time worked in excess
                          of a combined forty (40) hours in a single work week for both MVP
                          and Workforce in the Relevant Time Period.

                 (iii)    If so, whether Defendants did pay Plaintiff Calderon and the
                          Overtime Class overtime wages for time worked in excess of a
                          combined forty (40) hours in a single work week for both MVP and
                          Workforce in the Relevant Time Period.

                 (iv)     Whether Defendants had a common practice of assigning laborers
                          to work Visual Pak and not compensating such laborers for time at
                          Visual Pak when such laborers were not utilized;

                 (v)      If so, whether Plaintiffs and other similarly situated laborers were
                          “engaged to wait” as specified by 29 CFR 785.15 during such times;

                 (vi)     If so, whether Defendants were obligated to compensate Plaintiff
                          Gongora and the Four-Hour-Pay-at-Visual-Pak Class the Illinois
                          minimum wage rate for all such time;

                 (vii)    If so, whether Defendants did pay Plaintiff Gongora and the Four-
                          Hour-Pay-at-Visual-Pak Class for time they were engaged to wait.

                 (viii)   Whether Defendants had a common practice of assigning Plaintiff
                          Gongora and the Four-Hour-Pay-at-Visual-Pak Class to work at
                          Visual Pak and not compensating such laborers for a minimum of

                                           15
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 16 of 90 PageID #:4222




                                four hours pay at their regular rate when such laborers were not
                                utilized for a minimum of four hours by Visual Pak;

                      (ix)      If so, whether Plaintiffs and other similarly situated laborers were
                                “contracted” by Defendants to work at Visual Pak, as that term is
                                defined by the Section 30(g) of the IDTLSA;

                      (x)       If so, whether Defendants were obligated to compensate Plaintiff
                                Gongora and the Four-Hour-Pay-at-Visual-Pak Class a minimum of
                                four (4) hours pay at their regular wage rate on such occasions; and

                      (xi)      If so, whether Defendants did pay Plaintiffs and the Four-Hour-Pay-
                                at-Visual-Pak Class a minimum of four (4) hours pay at their regular
                                wage rate on such occasions.

      c.      The Class Representatives and the members of the Overtime and Four-Hour-Pay-
              at-Visual-Pak Class have been equally affected by Defendants’ pay practices;

      d.      Given the nature of the temporary staffing industry, members of the class will be
              reluctant to bring forth claims for unpaid overtime and other wages out of fear;

      e.      Given that temporary laborers recruited and hired by Defendants, regardless of
              where assigned to work, were equally affected by the alleged practices of MVP and
              Workforce, the class representatives, class members and Defendants have a
              commonality of interest in the subject matter and remedies sought and the class
              representatives are able to fairly and adequately represent the interest of the classes.
              If individual actions were required to be brought by each member of the class
              injured or affected, the result would be a multiplicity of actions creating a hardship
              on the class members, Defendants and the Court;

       51.    Therefore, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit.

                                          COUNT I
                          Violation of the FLSA – Overtime Wages
                      Plaintiff Calderon and a class as to all Defendants
                                Section 216(b) Collective Action

      Plaintiffs incorporate and re-allege paragraphs 1 through 51 as though set forth herein.

       52.    This Count arises from Defendants’ violation of the FLSA for their failure to pay

Plaintiff Calderon and other similarly situated laborers one and a half times their regular rate of

pay when assigned to work more than a combined forty (40) hours in a single work week by both


                                                 16
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 17 of 90 PageID #:4223




MVP and Workforce as specifically set forth in paragraphs 12 - 22, supra.

         53.   In certain individual work weeks within the Relevant Time Period, Defendants

directed Plaintiff Calderon to work, and Plaintiff Calderon did work, more than a combined forty

(40) hours in a single work week through assignments by both MVP and Workforce in the three

years prior to the filing this lawsuit.

         54.   Plaintiff Calderon was not exempt from the overtime provisions of the FLSA.

         55.   Plaintiff Calderon was entitled to be paid overtime wages for all time worked in

excess of forty (40) hours in individual work weeks.

         56.   Defendants did not pay Plaintiff Calderon overtime wages for all time worked in

excess of forty (40) hours in individual work weeks as specifically set forth in paragraphs 12 - 22,

supra.

         57.   Defendants likewise directed other similarly situated, non-exempt laborers to work

in excess of forty (40) hours in individual work weeks and who were likewise entitled to be paid

overtime wages for all time worked in excess of forty (40) hours in individual work weeks as

specifically set forth in paragraphs 13 - 23, supra.

         58.   Defendants did not pay other similarly situated laborers overtime wages for all time

worked in excess of forty (40) hours worked in individual work weeks as specifically set forth in

12 - 22, supra.

         59.   Defendants’ failure to pay Plaintiff Calderon and other similarly situated laborers

the overtime wages for all time worked in excess of forty (40) hours worked in individual work

weeks was a violation of the FLSA.

         60.   Plaintiff Calderon and other similarly situated laborers are entitled to recover

unpaid overtime wages as specifically set forth in paragraphs 12 - 22, supra, for up to three years



                                                17
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 18 of 90 PageID #:4224




prior to the filing of this lawsuit because Defendants’ violation of the FLSA was willful.

       WHEREFORE, Plaintiff Calderon, on behalf of herself and the Overtime Class, prays for

a judgment against Defendants as follows:

       A.      That the Court determine that this action may be maintained as a collective action
               pursuant to Section 216(b) of the FLSA;

       B.      A judgment in the amount of unpaid overtime wages for all time worked by Plaintiff
               Calderon and other similarly situated employees in excess of forty (40) hours in
               individual work weeks;

       C.      Liquidated damages in the amount equal to the unpaid overtime wages;

       D.      That the Court declare that Defendants have violated the FLSA;

       E.      That the Court enjoin Defendants from further violating the FLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the FLSA;

       G.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT II
                   Violation of the IMWL and IDTLSA – Overtime Wages
                           Plaintiff Calderon and the Overtime Class
                                          Class Action

       Plaintiffs incorporate and re-allege paragraphs 1 through 60 as though set forth herein.

       61.     This Count arises from Defendants’ violation of the IMWL for their failure to pay

Plaintiff Calderon and other similarly situated laborers one and a half times their regular rate of

pay when assigned to work more than a combined forty (40) hours in a single work week by both

MVP and Workforce as specifically set forth in paragraphs 12 - 22, supra.

        62.    In certain individual work weeks within the Relevant Time Period, Defendants

directed Plaintiff Calderon to work, and Plaintiff Calderon did work, more than a combined forty

(40) hours in a single work week through assignments by both MVP and Workforce in the three

years prior to the filing this lawsuit.

        63.    Plaintiff Calderon was not exempt from the overtime provisions of the IMWL.


                                                18
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 19 of 90 PageID #:4225




          64.    Plaintiff Calderon was entitled to be paid overtime wages for all time worked in

 excess of forty (40) hours in individual work weeks.

          65.    Defendants did not pay Plaintiff Calderon overtime wages for all time worked in

 excess of forty (40) hours in individual work weeks as set forth in detail in paragraphs 12 - 22,

 supra.

          66.    Defendants likewise directed other similarly situated, non-exempt laborers to work

 in excess of forty (40) hours in individual work weeks and who were likewise entitled to be paid

 overtime wages for all time worked in excess of forty (40) hours in individual work weeks as set

 forth in detail in paragraphs 12 - 22, supra.

          67.    Defendants did not pay other similarly situated laborers overtime wages for all time

 worked in excess of forty (40) hours worked in individual work weeks as set forth in detail in

 paragraphs 12 - 22, supra.

          68.    Defendants’ failure to pay Plaintiff Calderon and other similarly situated laborers

 the overtime wages for all time worked in excess of forty (40) hours worked in individual work

 weeks was a violation of the IMWL.

          69.    Pursuant to Section 12(a) of the IMWL, Plaintiff Calderon and members of the

Overtime Class are entitled to recover unpaid overtime wages and statutory interest for three (3)

years prior to the filing of this suit.

          70.    Pursuant to Section 95(a) of the IDTLSA, Plaintiff Calderon and members of the

Overtime Class are entitled to recover an equal amount of their unpaid overtime wages as

specifically set forth in paragraphs 12 - 22, supra, as liquidated damages.

          WHEREFORE, Plaintiff Calderon, on behalf of herself and the Overtime Class, prays for

a judgment against Defendants as follows:



                                                  19
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 20 of 90 PageID #:4226




         A.      That the Court determine that this action may be maintained as a class action
                 pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

         B.      A judgment in the amount of all back overtime wages due to Plaintiff Calderon and
                 the Overtime Class as provided by the IMWL;

         C.      Liquidated damages in an amount equal to the unpaid overtime wages as provided
                 for in the IDTLSA, 820 ILCS 175/95 or, in the alternative, statutory damages
                 pursuant to the formula set forth in 820 ILCS 105/12(a);

         D.      That the Court declare that Defendants have violated the IMWL;

         E.      That the Court enjoin Defendants from further violating the IMWL;

         F.      Reasonable attorneys’ fees and costs of this action as provided by the IMWL, 820
                 ILCS 105/12 and the IDTLSA, 820 ILCS 175/95;

         G.      Such other and further relief as this Court deems appropriate and just.

                                            COUNT III
               Violation of the FLSA – Minimum Wages for Time Engaged to Wait
                  Plaintiff Gongora and the Four-Hour-Pay-at-Visual-Pak Class
                                  Section 216(b) Collective Action

         Plaintiffs incorporate and re-allege paragraphs 1 through 70 as though set forth herein.

         71.     This Count arises from Defendant MVP’s violation of the FLSA for its failure to

pay Plaintiff Gongora and other similarly situated laborers the federally-mandated minimum

wage rate for time they were “engaged to wait” as specifically set forth in paragraphs 23 – 45,

supra.

         72.     Defendant MVP assigned Plaintiff Gongora to work at Visual Pak Company in

certain work weeks in the three years prior to the filing this lawsuit when Plaintiff Gongora was

not utilized as described more fully in paragraphs 23 – 45, supra.

         73.     Defendant MVP directed Plaintiff Gongora to appear at work at Visual Pak

Company to be “engaged to wait” without compensation as described more fully in paragraphs

23 – 45, supra.

         74.     Defendant suffered or permitted Plaintiff Gongora to appear at work at Visual Pak


                                                  20
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 21 of 90 PageID #:4227




Company to be “engaged to wait” without compensation as specifically set forth in paragraphs

23 – 45, supra.

         75.   Plaintiff Gongora was not exempt from the minimum wage provisions of the FLSA.

         76.   Plaintiff Gongora was entitled to be paid not less than the federally-mandated

minimum wage for all time she was “engaged to wait” at Visual Pak Company in individual work

weeks.

         77.   Defendant MVP did not pay Plaintiff Gongora the federally-mandated minimum

wage for all time she was “engaged to wait” in individual work weeks as specifically set forth in

paragraphs 23 – 45, supra.

         78.   Defendant MVP directed other similarly situated, non-exempt, laborers to appear

at work at Visual Pak Company to be “engaged to wait” without compensation as specifically

set forth in paragraphs 24 – 46, supra.

         79.   Defendant MVP suffered or permitted other similarly situated, non-exempt,

laborers to appear at work at Visual Pak Company to be “engaged to wait” without compensation

as specifically set forth in paragraphs 23 – 45, supra.

         80.   Other similarly situated, non-exempt, laborers were entitled to be paid not less than

the federally-mandated minimum wage for all time they were “engaged to wait” at Visual Pak

Company in individual work weeks.

         81.   Defendant MVP did not pay Plaintiff Gongora and other similarly situated laborers

the federally-mandated minimum wage for all time worked in individual work weeks at Visual

Pak Company as specifically set forth in paragraphs 23 – 45, supra.

         82.   Defendant MVP’s failure to pay Plaintiff Gongora and other similarly situated

laborers the federally-mandated minimum wage rate for all hours worked in individual work



                                                21
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 22 of 90 PageID #:4228




weeks at Visual Pak Company as specifically set forth in paragraphs 23 – 45, supra, was a

violation of the FLSA.

        83.    Plaintiff Gongora and other similarly situated laborers are entitled to recover unpaid

minimum wages for time working at Visual Pak Company for up to three years prior to the filing

of this lawsuit because Defendant MVP’s violation of the FLSA as specifically set forth in

paragraphs 23 – 45, supra, was willful.

       WHEREFORE, Plaintiff Gongora, on behalf of herself and the Four-Hour-Pay-at-Visual-

Pak Class, prays for a judgment against Defendant MVP as follows:

       A.      That the Court determine that this action may be maintained as a collective action
               pursuant to Section 216(b) of the FLSA;

       B.      A judgment in the amount of the federally-mandated minimum wage rate for all
               time Plaintiff Gongora and similarly situated laborers were engaged to wait;

       C.      Liquidated damages in the amount equal to the unpaid minimum wages;

       D.      That the Court declare that Defendant MVP has violated the FLSA;

       E.      That the Court enjoin Defendant MVP from further violating the FLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the FLSA;

       G.      Such other and further relief as this Court deems appropriate and just.

                                        COUNT IV
    Violation of the IMWL and IDTLSA – Minimum Wages for Time Engaged to Wait
               Plaintiff Gongora and the Four-Hour-Pay-at-Visual-Pak Class
                                       Class Action

       Plaintiffs incorporate and re-allege paragraphs 1 through 83 as though set forth herein.

       84.     This Count arises from Defendant MVP’s violation of the IMWL for its failure to

pay Plaintiff Gongora and other similarly situated laborers the Illinois-mandated minimum wage

rate for time they were “engaged to wait” as specifically set forth in paragraphs 23 – 45, supra.




                                                22
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 23 of 90 PageID #:4229




         85.   Defendant MVP assigned Plaintiff Gongora to work at Visual Pak Company in

certain work weeks in the three years prior to the filing this lawsuit when Plaintiff Gongora was

not utilized as described more fully in paragraphs 23 – 45, supra.

         86.   Defendant MVP directed Plaintiff Gongora to appear at work at Visual Pak

Company to be “engaged to wait” without compensation as described more fully in paragraphs 23

– 45, supra.

         87.   Defendant MVP suffered or permitted Plaintiff Gongora to appear at work at Visual

Pak Company to be “engaged to wait” without compensation as described more fully in paragraphs

23 – 45, supra.

         88.   Plaintiff Gongora was not exempt from the minimum wage provisions of the

IMWL.

         89.   Plaintiff Gongora was entitled to be paid not less than the Illinois-mandated

minimum wage for all time she was “engaged to wait” at Visual Pak Company in individual work

weeks.

         90.   Defendant MVP did not pay Plaintiff Gongora the Illinois-mandated minimum

wage for all time she was “engaged to wait” in individual work weeks as described more fully in

paragraphs 23 – 45, supra.

         91.   Defendant MVP directed other similarly situated, non-exempt, laborers to appear

at work at Visual Pak Company to be “engaged to wait” without compensation as described more

fully in paragraphs 23 – 45, supra.

         92.   Defendant MVP suffered or permitted other similarly situated, non-exempt,

laborers to appear at work at Visual Pak Company to be “engaged to wait” without compensation

as described more fully in paragraphs 23 – 45, supra.



                                                23
  Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 24 of 90 PageID #:4230




        93.     Other similarly situated, non-exempt, laborers were entitled to be paid not less than

the Illinois-mandated minimum wage for all time they were “engaged to wait” at Visual Pak

Company in individual work weeks.

        94.     Defendant MVP did not pay Plaintiff Gongora and other similarly situated laborers

the Illinois-mandated minimum wage for all time worked in individual work weeks at Visual Pak

Company as specifically set forth in paragraphs 23 – 45, supra.

        95.     Defendant MVP’s failure to pay Plaintiff Gongora and other similarly situated

laborers the Illinois-mandated minimum wage rate for all hours worked in individual work weeks

at Visual Pak Company as specifically set forth in paragraphs 23 – 45, supra, was a violation of

the IMWL.

        96.     Pursuant to Section 12(a) of the IMWL, Plaintiffs and members of the Four-Hour-

Pay-at-Visual-Pak Class are entitled to recover unpaid wages and statutory interest for three (3)

years prior to the filing of this suit.

        97.     Pursuant to Section 95(a) of the IDTLSA, Plaintiff Gongora and the Four-Hour-

Pay-at-Visual-Pak Class are entitled to recover an equal amount of their unpaid minimum wages

as liquidated damages.

        WHEREFORE, Plaintiff Gongora, on behalf of herself and the Four-Hour-Pay-at-Visual-

Pak Class, prays for a judgment against Defendant MVP as follows:

        A.      That the Court determine that this action may be maintained as a class action
                pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

        B.      A judgment in the amount of the Illinois-mandated minimum wage rate for all time
                Plaintiffs and similarly situated laborers were engaged to wait.

        C.      Liquidated damages in an amount equal to the unpaid minimum wages as provided
                for in the IDTLSA, 820 ILCS 175/95 or, in the alternative, statutory damages
                pursuant to the formula set forth in 820 ILCS 105/12(a);

        D.      That the Court declare that Defendant MVP has violated the IMWL;

                                                 24
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 25 of 90 PageID #:4231




       E.      That the Court enjoin Defendant MVP from further violating the IMWL;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the IMWL, 820
               ILCS 105/12 and the IDTLSA, 820 ILCS 175/95;

       G.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT V
                      Violation of IDTLSA – Four Hour Minimum Pay
                          Pled in the Alternative to Counts III and IV
                Plaintiff Gongora and the Four-Hour-Pay-at-Visual-Pak Class
                                          Class Action

       Plaintiffs incorporate and re-allege paragraphs 1 through 97 as though set forth herein.

       98.     This Count arises from Defendant MVP’s violation of the IDTLSA for MVP’s

failure to compensate Plaintiff Gongora and members of the Four-Hour-Pay-at-Visual-Pak Class

for a minimum of four (4) hours at the agreed upon rate when they were contracted to work by

MVP at Visual Pak Company but were not utilized for at least four (4) hours and were not

compensated for a minimum of four (4) hours pay pursuant to 820 ILCS 175/30(g) as specifically

set forth in paragraphs 23 – 45, supra.

        99.    In the three years prior to the filing of this lawsuit, Defendant MVP contracted

Plaintiff Gongora to work at Visual Pak Company but did not utilize her for a minimum of four

(4) hours on multiple occasions.

        100. On such occasions as specifically set forth in paragraphs 23 – 45, supra, Defendant

MVP did not pay Plaintiff Gongora and other similarly situated laborers a minimum of four (4)

hours pay at the laborer’s regular rate of pay.

        101. In the three years prior to the filing of this lawsuit, Defendant MVP contracted other

similarly situated laborers to work at Visual Pak Company but did not utilize them for a minimum

of four (4) hours on multiple occasions.

        102. On such occasions as specifically set forth in paragraph 23 – 45, supra, Defendant


                                                  25
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 26 of 90 PageID #:4232




MVP did not pay other similarly situated laborers a minimum of four (4) hours pay at the laborer’s

regular rate of pay.

       103. Plaintiff Gongora and other similarly situated laborers were entitled to be

compensated for a minimum of four (4) hours pay on days in which they were contracted to work

but were not utilized for at least four (4) hours.

       104. Defendant MVP’s failure to compensate Plaintiff Gongora and other similarly

situated laborers a minimum of four (4) hours pay for any day they were contracted to work at

Visual Pak Company violated Section 30(g) of the IDTLSA.

       105. Plaintiff Gongora and the Four-Hour-Pay-at-Visual-Pak Class are entitled to

recover four (4) hour minimum pay for any days they were not compensated a minimum of four

(4) hours in the three (3) years prior to the filing of this lawsuit an any day they were assigned to

work at Visual Pak Company and not utilized.

       WHEREFORE, Plaintiff Gongora, on behalf of herself and the Four-Hour-Pay-at-Visual-

Pak Class prays for a judgment against Defendant MVP as follows:

       A.      That the Court determine that this action may be maintained as a class action
               pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

       B.      A judgment for Plaintiff Gongora and the Four-Hour-Pay-at-Visual-Pak Class in
               the amount of the underpayment of the four (4) hour minimum payment
               requirement of section 30(g) of the IDTLSA;

       C.      Liquidated damages in an amount equal to the unpaid portion of the four (4) hour
               minimum payment required as provided for in the IDTLSA, 820 ILCS 175/95;

       D.      That the Court declare that Defendant MVP has violated section 30(g) of the
               IDTLSA;

       E.      That the Court enjoin Defendant MVP from further violating the IDTLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the IDTLSA, 820
               ILCS 175/95; and
       G.      Such other and further relief as this Court deems appropriate and just.


                                                 26
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 27 of 90 PageID #:4233



                                     Respectfully submitted,

Dated: January 30, 2020

                                     s/Christopher J. Williams
                                     Christopher J. Williams (ARDC #6284262)
                                     National Legal Advocacy Network
                                     53 W. Jackson Blvd, Suite 1224
                                     Chicago, Illinois 60604
                                     (312) 795-9121

                                     Attorney for Plaintiffs




                                       27
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 28 of 90 PageID #:4234




    EXHIBIT A
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 29 of 90 PageID #:4235
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 30 of 90 PageID #:4236




    EXHIBIT C
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 31 of 90 PageID #:4237
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 32 of 90 PageID #:4238
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 33 of 90 PageID #:4239
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 34 of 90 PageID #:4240




ATTACHMENT 1
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 35 of 90 PageID #:4241
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 36 of 90 PageID #:4242
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 37 of 90 PageID #:4243
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 38 of 90 PageID #:4244
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 39 of 90 PageID #:4245




ATTACHMENT 2
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 40 of 90 PageID #:4246
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 41 of 90 PageID #:4247
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 42 of 90 PageID #:4248




    EXHIBIT D
      Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 43 of 90 PageID #:4249




LLC FILE DETAIL REPORT

Entity Name         PERSONNEL STAFFING           File Number                     01883909
                    GROUP, LLC

Status              ACTIVE                       On                              04/22/2015

Entity Type         LLC                          Type of LLC                     Foreign

File Date           06/12/2006                   Jurisdiction                    FL

Agent Name          CARTER A KOREY               Agent Change Date               10/28/2010

Agent Street        20 S CLARK #500              Principal Office                666 DUNDEE RD STE 201
Address                                                                          NORTHBROOK, IL 60062

Agent City          CHICAGO                      Management Type                 MBR    View

Agent Zip           60603                        Duration                        PERPETUAL

Annual Report       04/22/2015                   For Year                        2015
Filing Date

Assumed Name        ACTIVE ­ MVP
                    INACTIVE ­ ALLIANCE HR
                    ACTIVE ­ MVP 360
                    INACTIVE ­ HOTEL STAFFING SOLUTIONS
                    ACTIVE ­ MOST VALUABLE PERSONNEL
                    INACTIVE ­ MVP USA
                    INACTIVE ­ PAY SOURCE
                    INACTIVE ­ INTERACTIVE PROJECT SOLUTIONS
                    INACTIVE ­ COMPLETE TEMPORARY LABOR
                    INACTIVE ­ HOTEL STAFFING SOLUTIONS
                    INACTIVE ­ MOST VALUABLE PERSONNEL

Series Name         NOT AUTHORIZED TO ESTABLISH SERIES

Return to the Search Screen                                 Select Certificate of Good Standing for Purchase

                                                                           (One Certificate per Transaction)



                                 BACK TO CYBERDRIVEILLINOIS.COM HOME PAGE
 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 44 of 90 PageID #:4250




LLC MEMBERS
 Entity Name        PERSONNEL STAFFING GROUP,          File Number             01883909
                    LLC

Name                   Address
BARNETT, DANIEL S      1751 LAKE COOK ROAD, SUITE 600, DEERFIELD, IL ­ 60015


                                                                                          Close

                         BACK TO CYBERDRIVEILLINOIS.COM HOME PAGE
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 45 of 90 PageID #:4251




    EXHIBIT E
      Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 46 of 90 PageID #:4252




LLC FILE DETAIL REPORT

Entity Name         MVP WORKFORCE, LLC            File Number                     02577429

Status              ACTIVE                        On                              09/28/2015

Entity Type         LLC                           Type of LLC                     Foreign

File Date           10/03/2008                    Jurisdiction                    DE

Agent Name          JOEL G SHAPIRO, ESQ.          Agent Change Date               09/25/2013

Agent Street        150 S WACKER DR SUITE         Principal Office                666 DUNDEE RD STE 103
Address             1500                                                          NORTHBROOK, IL 60062

Agent City          CHICAGO                       Management Type                 MGR    View

Agent Zip           60606                         Duration                        PERPETUAL

Annual Report       09/28/2015                    For Year                        2015
Filing Date

Assumed Name        INACTIVE ­ HOTEL STAFFING SOLUTIONS
                    ACTIVE ­ WORKFORCE LLC

Series Name         NOT AUTHORIZED TO ESTABLISH SERIES

Return to the Search Screen                                  Select Certificate of Good Standing for Purchase

                                                                            (One Certificate per Transaction)



                                 BACK TO CYBERDRIVEILLINOIS.COM HOME PAGE
1/30/2017     Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 47 of 90 PageID #:4253
                                                  LLC ­ MANAGERS




            LLC MANAGERS
              Entity Name                MVP WORKFORCE, LLC                       File Number     02577429

             Name                               Address
             GOULD, LAWRENCE                    666 DUNDEE RD STE 103, NORTHBROOK, IL ­ 60062
             BARNETT, DANIEL                    666 DUNDEE RD STE 103, NORTHBROOK, IL ­ 60062


                                                                                                             Close

                                                BACK TO CYBERDRIVEILLINOIS.COM HOME PAGE




https://www.ilsos.gov/corporatellc/CorporateLlcController?command=mms&fileNbr=02577429&type=MGR                      1/1
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 48 of 90 PageID #:4254




    EXHIBIT F
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 49 of 90 PageID #:4255
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 50 of 90 PageID #:4256
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 51 of 90 PageID #:4257
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 52 of 90 PageID #:4258
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 53 of 90 PageID #:4259
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 54 of 90 PageID #:4260
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 55 of 90 PageID #:4261
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 56 of 90 PageID #:4262




    EXHIBIT G
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 57 of 90 PageID #:4263
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 58 of 90 PageID #:4264
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 59 of 90 PageID #:4265
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 60 of 90 PageID #:4266
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 61 of 90 PageID #:4267
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 62 of 90 PageID #:4268
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 63 of 90 PageID #:4269
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 64 of 90 PageID #:4270
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 65 of 90 PageID #:4271
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 66 of 90 PageID #:4272




    EXHIBIT H
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 67 of 90 PageID #:4273
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 68 of 90 PageID #:4274
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 69 of 90 PageID #:4275
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 70 of 90 PageID #:4276




    EXHIBIT I
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 71 of 90 PageID #:4277
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 72 of 90 PageID #:4278
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 73 of 90 PageID #:4279




             EXHIBIT A
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 74 of 90 PageID #:4280
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 75 of 90 PageID #:4281
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 76 of 90 PageID #:4282
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 77 of 90 PageID #:4283




             EXHIBIT B
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 78 of 90 PageID #:4284
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 79 of 90 PageID #:4285
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 80 of 90 PageID #:4286
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 81 of 90 PageID #:4287
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 82 of 90 PageID #:4288




    EXHIBIT C
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 83 of 90 PageID #:4289
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 84 of 90 PageID #:4290




       EXHIBIT J
                                           Exhibit J to Third Amended Complaint
                      Summary of Hours Worked in Excess of 40 by Defendants' Laborers for MVP and Workforce


Employee Last Employee First Employee ID   Regular OT Hours DT Hours Check Date Dispatch Office     Total    Total OT   OT Hours OT Hours
   Name           Name                      Hours                                                   Hours     Hours       Paid   Not Paid
              PATRICIA                        40.00    0.00     0.00 10/17/2014 MVP-Cicero & EP**
              PATRICIA                        16.00    0.00     0.00 10/17/2014 WF-Cicero & PH***    56.00      16.00       0.00         16.00
              CLAUDIA                         37.50    0.00     0.00   9/19/2014 MVP-Cicero & EP
              CLAUDIA                          7.25    0.00     0.00   9/19/2014  WF-Cicero & PH     44.75       4.75       0.00          4.75
              TANIA                           32.00    0.00     0.00   9/26/2014 MVP-Cicero & EP
              TANIA                           30.50    0.00     0.00   9/26/2014  WF-Cicero & PH     62.50      22.50       0.00         22.50
              BERNARDO                        28.46    0.00     0.00   9/19/2014 MVP-Cicero & EP
              BERNARDO                        16.00    0.00     0.00   9/19/2014  WF-Cicero & PH     44.46       4.46       0.00          4.46
              BERNARDO                        34.58    0.00     0.00   9/26/2014 MVP-Cicero & EP
              BERNARDO                         8.00    0.00     0.00   9/26/2014  WF-Cicero & PH     42.58       2.58       0.00          2.58
              BERNARDO                        40.00   11.25     0.00   10/3/2014 MVP-Cicero & EP
              BERNARDO                         8.00    0.00     0.00   10/3/2014  WF-Cicero & PH     59.25      19.25      11.25          8.00
              IVETTE                           7.50    0.00     0.00   9/19/2014 MVP-Cicero & EP
              IVETTE                          32.75    0.00     0.00   9/19/2014  WF-Cicero & PH     40.25       0.25       0.00          0.25
              EMILIA                          32.00    0.00     0.00 10/24/2014  MVP-Cicero & EP
              EMILIA                           9.25    0.00     0.00 10/24/2014   WF-Cicero & PH     41.25       1.25       0.00          1.25
              AGUSTINA                        40.00    0.00     0.00 10/17/2014  MVP-Cicero & EP
              AGUSTINA                         8.00    0.00     0.00 10/17/2014   WF-Cicero & PH     48.00       8.00       0.00          8.00
              FABIAN                          40.00    0.00     0.00   10/4/2013 MVP-Cicero & EP
              FABIAN                          11.25    0.00     0.00   10/4/2013  WF-Cicero & PH     51.25      11.25       0.00         11.25
              FABIAN                          40.00    0.00     0.00 10/11/2013  MVP-Cicero & EP
              FABIAN                           8.75    0.00     0.00 10/11/2013   WF-Cicero & PH     48.75       8.75       0.00          8.75
              JUAN                            28.50    0.00     0.00   9/26/2014 MVP-Cicero & EP
              JUAN                            39.00    0.00     0.00   9/26/2014  WF-Cicero & PH     67.50      27.50       0.00         27.50
              MARQUITA                         8.00    0.00     0.00 10/10/2014  MVP-Cicero & EP
              MARQUITA                        40.00    0.00     0.00 10/10/2014   WF-Cicero & PH     48.00       8.00       0.00          8.00
              APOLONIO                        40.00    8.00     0.00 10/24/2014  MVP-Cicero & EP
              APOLONIO                         8.00    0.00     0.00 10/24/2014   WF-Cicero & PH     56.00      16.00       8.00          8.00
              MARGARITA                        8.00    0.00     0.00 10/11/2013  MVP-Cicero & EP
              MARGARITA                       39.00    0.00     0.00 10/11/2013   WF-Cicero & PH     47.00       7.00       0.00          7.00
              MARTIN                          15.00    0.00     0.00 10/10/2014  MVP-Cicero & EP
              MARTIN                          27.75    0.00     0.00 10/10/2014   WF-Cicero & PH     42.75       2.75       0.00          2.75
              MARTIN                          16.00    0.00     0.00 10/17/2014  MVP-Cicero & EP
              MARTIN                          28.00    0.00     0.00 10/17/2014   WF-Cicero & PH     44.00       4.00       0.00          4.00
              ROSARIO                         40.00    0.00     0.00 10/18/2013  MVP-Cicero & EP
              ROSARIO                          5.50    0.00     0.00 10/18/2013   WF-Cicero & PH     45.50       5.50       0.00          5.50
              DONNIE                          40.00   11.00     0.00 10/10/2014  MVP-Cicero & EP
                                                                                                                                                 Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 85 of 90 PageID #:4291




              DONNIE                           4.00    0.00     0.00 10/10/2014   WF-Cicero & PH     55.00      15.00      11.00          4.00




                                                                                                                                   Page 1 of 4
                         Exhibit J to Third Amended Complaint
      Summary of Hours Worked in Excess of 40 by Defendants' Laborers for MVP and Workforce


LADISLAO                   8.00     0.00     0.00    9/19/2014   MVP-Cicero & EP
LADISLAO                  40.00     7.00     0.00    9/19/2014    WF-Cicero & PH   55.00   15.00    7.00          8.00
LADISLAO                   8.55     0.00     0.00    9/26/2014   MVP-Cicero & EP
LADISLAO                  40.00     0.00     0.00    9/26/2014    WF-Cicero & PH   48.55    8.55    0.00          8.55
LADISLAO                   8.50     0.00     0.00   10/24/2014   MVP-Cicero & EP
LADISLAO                  40.00     0.00     0.00   10/24/2014    WF-Cicero & PH   48.50    8.50    0.00          8.50
LADISLAO                   8.50     0.00     0.00   10/31/2014   MVP-Cicero & EP
LADISLAO                  40.00     0.00     0.00   10/31/2014    WF-Cicero & PH   48.50    8.50    0.00          8.50
DEONTA                    22.91     0.00     0.00   10/10/2014   MVP-Cicero & EP
DEONTA                    34.77     0.00     0.00   10/10/2014    WF-Cicero & PH   57.68   17.68    0.00         17.68
MAGDALENA                 40.00    20.00     0.00   10/11/2013   MVP-Cicero & EP
MAGDALENA                 30.00     0.00     0.00   10/11/2013    WF-Cicero & PH   90.00   50.00   20.00         30.00
SILVIA                    16.00     0.00     0.00     9/5/2014   MVP-Cicero & EP
SILVIA                    39.75     0.00     0.00     9/5/2014    WF-Cicero & PH   55.75   15.75    0.00         15.75
CARLOS RAMON              40.00     8.42     0.00    9/19/2014   MVP-Cicero & EP
CARLOS RAMON              24.00     0.00     0.00    9/19/2014    WF-Cicero & PH   72.42   32.42    8.42         24.00
MARICELA                  32.00     0.00     0.00   10/24/2014   MVP-Cicero & EP
MARICELA                   9.25     0.00     0.00   10/24/2014    WF-Cicero & PH   41.25    1.25    0.00          1.25
MACEO J                    9.75     0.00     0.00    9/19/2014   MVP-Cicero & EP
MACEO J.                  31.50     0.00     0.00    9/19/2014    WF-Cicero & PH   41.25    1.25    0.00          1.25
ARACELI                   40.00     0.00     0.00   10/11/2013   MVP-Cicero & EP
ARACELI                    8.00     0.00     0.00   10/11/2013    WF-Cicero & PH   48.00    8.00    0.00          8.00
MARIA                     24.00     0.00     0.00    9/26/2014   MVP-Cicero & EP
MARIA                     40.00     0.00     0.00    9/26/2014    WF-Cicero & PH   64.00   24.00    0.00         24.00
MARIO                     37.50     0.00     0.00    10/4/2013   MVP-Cicero & EP
MARIO                     18.75     0.00     0.00    10/4/2013    WF-Cicero & PH   56.25   16.25    0.00         16.25
MARIO                     40.00     5.00     0.00   10/11/2013   MVP-Cicero & EP
MARIO                      9.25     0.00     0.00   10/11/2013    WF-Cicero & PH   54.25   14.25    5.00          9.25
MARGARITA                 40.00     3.35     0.00    9/26/2014   MVP-Cicero & EP
MARGARITA                 16.00     0.00     0.00    9/26/2014    WF-Cicero & PH   59.35   19.35    3.35         16.00
MICAELA                   40.00     0.00     0.00   10/11/2013   MVP-Cicero & EP
MICAELA                    8.00     0.00     0.00   10/11/2013    WF-Cicero & PH   48.00    8.00    0.00          8.00
TOMAS                     39.00     0.00     0.00    9/19/2014   MVP-Cicero & EP
TOMAS                      8.00     0.00     0.00    9/19/2014    WF-Cicero & PH   47.00    7.00    0.00          7.00
HENRY                      8.00     0.00     0.00    10/4/2013   MVP-Cicero & EP
HENRY                     40.00     0.00     0.00    10/4/2013    WF-Cicero & PH   48.00    8.00    0.00          8.00
SHEILA E                  40.00     0.00     0.00    9/26/2014   MVP-Cicero & EP
SHEILA E                   7.75     0.00     0.00    9/26/2014    WF-Cicero & PH   47.75    7.75    0.00          7.75
CHRISTIAN                 19.43     0.00     0.00    9/26/2014   MVP-Cicero & EP
                                                                                                                         Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 86 of 90 PageID #:4292




CHRISTIAN                 40.00     0.00     0.00    9/26/2014    WF-Cicero & PH   59.43   19.43    0.00         19.43




                                                                                                           Page 2 of 4
                         Exhibit J to Third Amended Complaint
      Summary of Hours Worked in Excess of 40 by Defendants' Laborers for MVP and Workforce


ROBERTO                   32.00     0.00     0.00    9/26/2014   MVP-Cicero & EP
ROBERTO                   30.75     0.00     0.00    9/26/2014    WF-Cicero & PH   62.75   22.75    0.00         22.75
SERGIO                    16.00     0.00     0.00   10/31/2014   MVP-Cicero & EP
SERGIO                    40.00    12.42     0.00   10/31/2014    WF-Cicero & PH   68.42   28.42   12.42         16.00
REBECA                     8.00     0.00     0.00   10/31/2014   MVP-Cicero & EP
REBECA                    39.00     0.00     0.00   10/31/2014    WF-Cicero & PH   47.00    7.00    0.00          7.00
MARIA                      8.00     0.00     0.00     9/5/2014   MVP-Cicero & EP
MARIA                     40.00     0.00     0.00     9/5/2014    WF-Cicero & PH   48.00    8.00    0.00          8.00
JIMMY                      7.50     0.00     0.00    9/19/2014   MVP-Cicero & EP
JIMMY                     33.00     0.00     0.00    9/19/2014    WF-Cicero & PH   40.50    0.50    0.00          0.50
MELISSA                   30.25     0.00     0.00   10/31/2014   MVP-Cicero & EP
MELISSA                   14.00     0.00     0.00   10/31/2014    WF-Cicero & PH   44.25    4.25    0.00          4.25
SANDRA                    37.50     0.00     0.00   10/10/2014   MVP-Cicero & EP
SANDRA                     8.00     0.00     0.00   10/10/2014    WF-Cicero & PH   45.50    5.50    0.00          5.50
DELIA                      8.00     0.00     0.00     9/5/2014   MVP-Cicero & EP
DELIA                     40.00     0.00     0.00     9/5/2014    WF-Cicero & PH   48.00    8.00    0.00          8.00
DELIA                     40.00     8.00     0.00    9/12/2014   MVP-Cicero & EP
DELIA                      8.00     0.00     0.00    9/12/2014    WF-Cicero & PH   56.00   16.00    8.00          8.00
PAULINA                   32.00     0.00     0.00   10/24/2014   MVP-Cicero & EP
PAULINA                    9.25     0.00     0.00   10/24/2014    WF-Cicero & PH   41.25    1.25    0.00          1.25
MARINA                     8.00     0.00     0.00    10/3/2014   MVP-Cicero & EP
MARINA                    40.00     0.00     0.00    10/3/2014    WF-Cicero & PH   48.00    8.00    0.00          8.00
MARINA                     8.00     0.00     0.00   10/17/2014   MVP-Cicero & EP
MARINA                    37.50     0.00     0.00   10/17/2014    WF-Cicero & PH   45.50    5.50    0.00          5.50
MARINA                    16.00     0.00     0.00   10/24/2014   MVP-Cicero & EP
MARINA                    26.75     0.00     0.00   10/24/2014    WF-Cicero & PH   42.75    2.75    0.00          2.75
MARIBEL                   12.00     0.00     0.00    9/12/2014   MVP-Cicero & EP
MARIBEL                   36.00     0.00     0.00    9/12/2014    WF-Cicero & PH   48.00    8.00    0.00          8.00
DOLORES                   24.00     0.00     0.00   10/24/2014   MVP-Cicero & EP
DOLORES                   18.50     0.00     0.00   10/24/2014    WF-Cicero & PH   42.50    2.50    0.00          2.50
GEORGE                    40.00    12.50     0.00   10/10/2014   MVP-Cicero & EP
GEORGE                    15.50     0.00     0.00   10/10/2014    WF-Cicero & PH   68.00   28.00   12.50         15.50
FRANCISCO                 40.00     0.90     0.00    10/3/2014   MVP-Cicero & EP
FRANCISCO                  8.00     0.00     0.00    10/3/2014    WF-Cicero & PH   48.90    8.90    0.90          8.00
LAURA                     36.50     0.00     0.00   10/18/2013   MVP-Cicero & EP
LAURA                      8.00     0.00     0.00   10/18/2013    WF-Cicero & PH   44.50    4.50    0.00          4.50
EVELYN                    40.00     0.00     0.00   10/17/2014   MVP-Cicero & EP
EVELYN                    16.00     0.00     0.00   10/17/2014    WF-Cicero & PH   56.00   16.00    0.00         16.00
EVELYN                    40.00    15.90     0.00   10/24/2014   MVP-Cicero & EP
                                                                                                                         Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 87 of 90 PageID #:4293




EVELYN                     8.00     0.00     0.00   10/24/2014    WF-Cicero & PH   63.90   23.90   15.90          8.00




                                                                                                           Page 3 of 4
                                           Exhibit J to Third Amended Complaint
                     Summary of Hours Worked in Excess of 40 by Defendants' Laborers for MVP and Workforce


              ADONIS                         40.00     1.25      0.00   10/10/2014   MVP-Cicero & EP
              ADONIS                          4.00     0.00      0.00   10/10/2014    WF-Cicero & PH   45.25    5.25      1.25          4.00
              JERMAINE                       10.00     0.00      0.00   10/17/2014   MVP-Cicero & EP
              JERMAINE                       31.50     0.00      0.00   10/17/2014    WF-Cicero & PH   41.50    1.50      0.00          1.50
              ISRAEL                         37.50     0.00      0.00    10/4/2013   MVP-Cicero & EP
              ISRAEL                         10.00     0.00      0.00    10/4/2013    WF-Cicero & PH   47.50    7.50      0.00          7.50
     TOTALS                                   3055      125         0                                   3180     700       125          575

* Data produced in discovery by Defendants for months of 10/1/13 – 11/30/13 and 9/1/14 – 10/31/14 for Defendants' Cicero, Elmwood Park
and Prospect Heights Dispatch Offices

** "MVP-Cicero & EP" refers to Defendants' nominal MVP Cicero and Elmwood Park Branch Offices

*** "WF-Cicero & PH" refers to Defendants' nominal Workforce Cicero and Prospect Heights Branch Offices
                                                                                                                                               Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 88 of 90 PageID #:4294




                                                                                                                                 Page 4 of 4
Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 89 of 90 PageID #:4295




     EXHIBIT K
                                                                  Exhibit K to Third Amended Complaint
                  Source: IDOL website at www.illinois.gov/idol/Employers/Pages/ApprovedDTLSA.aspx (downloaded 11/13/2015)(with MVP and Workforce information excerpted)



IDOL 2015 Registered Day and Temporary Labor Agencies
This is the list of current and approved Day and Temporary Labor Agencies, under the Illinois Day and Temporary Labor Services Act, 820 ILCS 175.
            Company                            DBA                 Location Type                        Address                       City                 State       ZIP Code
Mvp Workforce, LLC                Workforce LLC                   Corporate              666 Dundee Rd., Suite 201                   Northbrook       IL           60062
Mvp Workforce, LLC                Workforce LLC                   Office/Branch          5017 W. Cermak Road                         Cicero           IL           60804
Mvp Workforce, LLC                Workforce LLC                   Office/Branch          65 E. Palatine Rd. #213                     Prospect Heights IL           60070
Mvp Workforce, LLC                Workforce, LLC                  Office/Branch          500 N. Lake                                 Mundelein        IL           60060
Personnel Staffing Group, LLC     Most Valuable Personnel         Corporate              666 Dundee Rd., Ste. 201                    Northbrook       IL           60062
Personnel Staffing Group, LLC     Most Valuable Personnel         Office/Branch          226 S. Sheridan Rd.                         Waukegan         IL           60085
Personnel Staffing Group, LLC     Most Valuable Personnel         Office/Branch          2551 Division, Suite 106                    Joliet           IL           60435
Personnel Staffing Group, LLC     Most Valuable Personnel         Office/Branch          5637 W. Roosevelt Rd.                       Cicero           IL           60804
Personnel Staffing Group, LLC     Most Valuable Personnel         Office/Branch          7999 W. Grand Ave.                          Franklin Park    IL           60131
Personnel Staffing Group, LLC     Most Valuable Personnel         Office/Branch          7514 B W. North Ave.                        Elmwood Park IL               60707
Personnel Staffing Group, LLC     Most Valuable Personnel         Office/Branch          237 Cedar Lake Rd.                          Round Lake       IL           60073
                                                                                                                                                                                      Case: 1:15-cv-09626 Document #: 355 Filed: 01/30/20 Page 90 of 90 PageID #:4296




                                                                                                                                                                                  1 of 1
